Exhibit 4.1 1 Snap Interactive, Inc. Corporate Stock Transfer, Inc. Transfer Fee: As Required SPECIMEN The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: ' TEN COM — as tenants in common UNIF GIFT MIN ACT Custodian for (Cust.) (Minor) TEN ENT — as tenants by the entireties under Uniform Gifts to Minors JT TEN — as joint tenants with right of survivorship and not as tenants in common Act of (State) Additional abbreviations may also be used though not in the above list. For value received hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE Please print or type name and address of assignee Shares of the Common Stock represented by the within Certificate and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within-named Corporation, with full power of substitution in the premises. Dated 20 SIGNATURE GUARANTEED.
